      Case 4:20-cv-05640-YGR Document 362 Filed 02/26/21 Page 1 of 4



 1
     PAUL R. RIEHLE (SBN 115199)                      THEODORE J. BOUTROUS JR. (SBN
 2   paul.riehle@faegredrinker.com                    132099)
     FAEGRE DRINKER BIDDLE & REATH                    tboutrous@gibsondunn.com
 3   LLP                                              RICHARD J. DOREN (SBN 124666)
     Four Embarcadero Center                          rdoren@gibsondunn.com
 4   San Francisco, CA 94111                          DANIEL G. SWANSON (SBN 116556)
     Telephone: (415) 591-7500                        dswanson@gibsondunn.com
 5   Facsimile: (415) 591-7510                        JAY P. SRINIVASAN (SBN 181471)
                                                      jsrinivasan@gibsondunn.com
 6   CHRISTINE A. VARNEY (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
     cvarney@cravath.com                              333 South Grand Avenue
 7   KATHERINE B. FORREST (pro hac vice)              Los Angeles, CA 90071-3197
     kforrest@cravarth.com                            Telephone: 213.229.7000
 8   GARY A. BORNSTEIN (pro hac vice)                 Facsimile: 213.229.7520
     gbornstein@cravarth.com
 9   YONATAN EVEN (pro hac vice)                      VERONICA S. MOYE (pro hac vice)
     yeven@cravath.com                                vlewis@gibsondunn.com
10   LAUREN A. MOSKOWITZ (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
     lmoskowitz@cravath.com                           2100 McKinney Avenue, Suite 1100
11   M. BRENT BYARS (pro hac vice)                    Dallas, TX 75201
     mbyars@cravath.com                               Telephone: 214.698.3100
12   CRAVATH, SWAINE & MOORE LLP                      Facsimile: 214.571.2900
     825 Eighth Avenue
13   New York, New York 10019                         CYNTHIA E. RICHMAN (pro hac vice)
     Telephone: (212) 474-1000                        crichman@gibsondunn.com
14   Facsimile: (212) 474-3700                        GIBSON, DUNN & CRUTCHER LLP
                                                      1050 Connecticut Avenue, N.W.
15   Attorneys for Plaintiff and Counter-             Washington, DC 20036-5306
     defendant Epic Games, Inc.                       Telephone: 202.955.8500
16                                                    Facsimile: 202.467.0539
     [Additional counsel appear on signature
17   page]                                            Attorneys for Defendant and
                                                      Counterclaimant Apple Inc.
18

19                              UNITED STATES DISTRICT COURT

20                           NORTHERN DISTRICT OF CALIFORNIA

21                                      OAKLAND DIVISION

22
     EPIC GAMES, INC.,
23
                      Plaintiff, Counter-defendant,     No. 4:20-CV-05640-YGR-TSH
24
                                                        STIPULATION REGARDING AUDIO
25                        vs.                           STREAMING PILOT PROJECT
26
     APPLE INC.,
27
                      Defendant, Counterclaimant.
28

                STIPULATION REGARDING AUDIO STREAMING PILOT PROJECT
                             Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 362 Filed 02/26/21 Page 2 of 4



 1                  WHEREAS, on February 25, 2021, this Court entered an Order Regarding Notice

 2   of Audio Streaming Pilot Project, under which Project a real-time broadcast of live audio

 3   streaming of civil proceedings may be made available to the public via the United States District

 4   Court for the Northern District of California YouTube channel, and invited the Parties to file a

 5   joint stipulation expressing both their interest in and consent to the Pilot Project (ECF No. 360);

 6                  THEREFORE, IT IS HEREBY STIPULATED by the Parties through their

 7   respective counsel, subject to the approval of the Court, that each Party expresses interest in and

 8   hereby consents to the use of the Pilot Project in connection with any proceedings in the above-

 9   captioned case.

10

11                  .

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -2-
                  STIPULATION REGARDING AUDIO STREAMING PILOT PROJECT
                               Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 362 Filed 02/26/21 Page 3 of 4



 1   Respectfully submitted,

 2
      Dated: February 26, 2021      CRAVATH, SWAINE & MOORE LLP
 3                                      Christine A. Varney (pro hac vice)
                                        Katherine B. Forrest (pro hac vice)
 4                                      Gary A. Bornstein (pro hac vice)
                                        Yonatan Even (pro hac vice)
 5                                      Lauren A. Moskowitz (pro hac vice)
                                        M. Brent Byars (pro hac vice)
 6
                                    FAEGRE DRINKER RIDDLE & REATH
 7                                  LLP
                                        Paul J. Riehle
 8

 9                                  By:   s/ Katherine B. Forrest
                                          Katherine B. Forrest
10                                        825 Eighth Avenue
                                          New York, New York 10019
11                                        Telephone: (212) 474-1000
12                                        Attorneys for Plaintiff and
                                          Counter-defendant Epic Games, Inc.
13

14
      Dated: February 26, 2021      GIBSON, DUNN & CRUTCHER LLP
15                                      Theodore J. Boutrous Jr.
                                        Richard J. Doren
16                                      Daniel G. Swanson
                                        Mark A. Perry
17                                      Veronica S. Moye
                                        Cynthia E. Richman
18                                      Jay P. Srinivasan
                                        Ethan D. Dettmer
19                                      Eli M. Lazarus
20                                  By:   s/ Richard J. Doren
                                          Richard J. Doren
21                                        1050 Connecticut Avenue, N.W.
                                          Washington, DC 20036-5306
22                                        (202) 887-3667
23                                        Attorneys for Defendant and
                                          Counterclaimant Apple Inc.
24

25

26

27

28
                                              -3-
                 STIPULATION REGARDING AUDIO STREAMING PILOT PROJECT
                              Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 362 Filed 02/26/21 Page 4 of 4



 1                                 ECF SIGNATURE ATTESTATION

 2          In accordance with Local Rule 5-1, the filer of this document hereby attests that the
 3
     concurrence of the filing of this document has been obtained from the other signatories hereto.
 4
      Dated: February 26, 2021                   CRAVATH, SWAINE & MOORE LLP
 5

 6                                               By:   s/ Katherine B. Forrest
                                                       Katherine B. Forrest
 7
                                                       Attorneys for Plaintiff and
 8                                                     Counter-defendant Epic Games, Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -4-
                 STIPULATION REGARDING AUDIO STREAMING PILOT PROJECT
                              Case No.: 4:20-cv-05640-YGR-TSH
